        Case 1:20-cv-01203-JLT Document 22 Filed 09/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD B. SPENCER,                               Case No. 1:20-cv-01203-JLT (PC)

12                       Plaintiff,                    ORDER REFERRING CASE TO POST-
                                                       SCREENING ADR AND STAYING CASE
13            v.                                       FOR 90 DAYS

14    D. LOPEZ,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action. As set forth in its

18   service order, the Court has found that Plaintiff states at least one cognizable claim for relief.

19   (Doc. 13.) On September 9, 2021, Defendant filed an answer to the complaint. (Doc. 20.)

20          The Court is referring all civil rights cases filed by pro se inmates to Alternative Dispute

21   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. In

22   appropriate cases, defense counsel from the California Attorney General’s Office have agreed to

23   participate in ADR. No claims, defenses, or objections are waived by the parties’ participation.

24          The Court, therefore, STAYS this action for 90 days to allow the parties to investigate

25   Plaintiff’s claims, meet and confer, and participate in an early settlement conference. The Court

26   presumes that all post-screening civil rights cases assigned to the undersigned will proceed to a

27   settlement conference. However, if, after investigating Plaintiff’s claims and meeting and

28   conferring, either party finds that a settlement conference would be a waste of resources, the party
        Case 1:20-cv-01203-JLT Document 22 Filed 09/10/21 Page 2 of 3


 1   may opt out of the early settlement conference. Accordingly, the Court ORDERS:

 2          1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

 3               dispute before the discovery process begins. No pleadings or motions may be filed in

 4               this case during the stay. The parties shall not engage in formal discovery, but they

 5               may engage in informal discovery to prepare for the settlement conference.

 6          2. Within 40 days from the date of this order, the parties SHALL file the attached

 7               notice, indicating their agreement to proceed to an early settlement conference or their

 8               belief that settlement is not achievable at this time.

 9          3. Within 45 days from the date of this order, the assigned Deputy Attorney General
10               SHALL contact the undersigned’s Courtroom Deputy Clerk at

11               shall@caed.uscourts.gov to schedule the settlement conference.

12          4. If the parties reach a settlement during the stay of this action, they SHALL file a

13               Notice of Settlement as required by Local Rule 160.

14          5. The Clerk of the Court SHALL serve via email copies of Plaintiff’s first amended

15               complaint (Doc. 12), the Court’s service order (Doc. 13), and this order on

16               Supervising Deputy Attorney General Lawrence Bragg, and a copy of this order on

17               ADR Coordinator Sujean Park.

18          6. The parties are obligated to keep the Court informed of their current addresses during

19               the stay and the pendency of this action. Changes of address must be reported
20               promptly in a Notice of Change of Address. See Local Rule 182(f).

21
     IT IS SO ORDERED.
22

23      Dated:     September 10, 2021                                     _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                         2
        Case 1:20-cv-01203-JLT Document 22 Filed 09/10/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    EDWARD B. SPENCER,                           Case No. 1:20-cv-01203-JLT (PC)

12                      Plaintiff,
13           v.                                    NOTICE REGARDING EARLY
                                                   SETTLEMENT CONFERENCE
14    D. LOPEZ,
15                      Defendant.
16

17

18          The party believes that an early settlement conference would be productive and wishes to

19   engage in an early settlement conference.

20          Yes ____                 No ____

21

22

23          Dated:

24                                                      ________________________________
                                                        Plaintiff or Counsel for Defendants
25

26
27

28
